Title: General Orders, 31 August 1778
From: Washington, George
To: 


          
            Head-Quarters W. Plains Monday Augt 31st 1778.
            Parole Leonidas—C. Signs Liberty. Law.
            
          
          A board of Field-Officers to sit this afternoon in General Poor’s Brigade to settle the
            relative Rank of the Majors and Captains in said Brigade; Colonels Hazen, Scammell
            & Cilley will compose the Court; One Officer at least from each Regiment to
            attend the board.
          General Poor will appoint a Captain from each Regiment and a Field Officer as President
            to settle the relative rank of the subalterns.
          At a Brigade General Court Martial Augt 22nd 1778—Coll Greaton President—Lieutt Welch
            of Coll Putnam’s Regiment was tried for challenging Captain Barns to fight a Duel and
            for insulting and abusive language offered to him (Captain Barns) found guilty of the
            Charge exhibited against him & sentenced to be cashiered.
          The Commander in Chief is not fully satisfied that Lieutt Welch’s behaviour to Captain
            Barns amounted to a challenge in the sense intended by the Articles of War, nevertheless
            his conduct was highly culpable & merited a sentence similar to that passed by
            the Court.
          The indecent heat and fury with which he acted and the Insult and Abuse given to
            Captain Barns which appeared to have been unprovoked are certainly a high Impeachment of
            his Discretion—Nevertheless the good Character, the General has heard of him as an
            Officer induces Him to restore Lieutt Welch to his command.
          
          At another Brigade General Court-Martial August 20th—Major Lee President, Captn Ewell
            of the 1st Virginia State Regiment was tried—1st “For embezzling money the property of
            several soldiers” and 2ndly “For Embezzling Cloathing belonging to the Public”—acquitted
            of the 1st charge but found guilty of the 2nd—and sentenced to be reprimanded in General
            orders. The General disapproves the sentence; For if Captain Ewell was guilty of the
            Charge of embezling public Cloathing, the sentence is entirely inadequate to the
            offence; if he was not guilty he ought to have been acquitted—He is to be released from
            his Arrest.
          The Regimental Surgeons are to be supplied with Paper by the Brigade Qr Masters.
        